MEMORANDUM **
F.N. appeals the dismissal of his claim below on a Federal Rule of Civil Procedure 12(b)(6) motion to dismiss.
F.N. waived his claim for declaratory relief by failing to allege it in his Second Amended Complaint.
F.N. has not alleged facts that would give rise to a claim for intentional infliction of emotional distress or breach of the implied covenant of good faith and fair dealing.
The ruling of the district court is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.